PER CURIAM
In December 2016, respondent pleaded guilty to tax evasion. Following the filing of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Michael L. Thiel, Louisiana Bar Roll number 8491, be and he hereby is disbarred, retroactive to February 9, 2017, the date of his interim suspension. His name shall be stricken from the roll of attorneys and his license to practice law in the State of Louisiana shall be revoked.
IT IS FURTHER ORDERED that respondent shall not apply for readmission to the practice of law following his disbarment unless he is in full compliance with all orders of the U.S. Federal Courts.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.